DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/788,092, filed on February 11, 2020. Claims 1-20 are pending in this application and have been rejected below. 

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Application 62/803,981 filed 02/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on March 15, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities: grammatical error. Claim limitation “…a product associated with the problem.” should be followed by a comma instead of a period. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a system, claims 8-14 are directed towards a computer-implemented method and claims 15-20 are directed towards a non-transitory computer program product, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating priorities for support tickets.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determine content data, metadata, and context data for a communication associated with a support ticket, in response to receiving the communication; convert the content data, the metadata, and the context data for the communication into a first impulse for a first channel and a second impulse for a second channel; determine a first channel value based on a first type of conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event; determine a second channel value based on a second type of conversion of the second impulse and any impulses for the second channel that are converted from the data that is determined for the support ticket event and generate, using the first channel value and the second channel value, a priority for the support ticket constitutes methods based on legal interactions. The recitation of a non-transitory computer readable medium storing a plurality of instructions executable by processors and machine learning does not take the claim out of the certain methods of organizing 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving the support ticket communications and output the priority, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a non-transitory computer readable medium storing a plurality of instructions executable by processors at a high-level of generality such that it amounts to no more than merely using a generic computer component as a tool to apply the instructions of the judicial exception; see MPEP 2106.05(f). Claim 1 also recites training a machine learning model to determine content data, metadata, and context data for support ticket communications and using the machine learning model to determine content data, metadata, and context data for a communication associated with a support ticket. The general use of a machine learning technique does not provide a meaningful limitation to transform the abstract idea into a practical application. Currently, the machine learning techniques disclosed in the claim are solely used as a tool to perform the instructions of the abstract idea. Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer-implemented method recited in claim 10 and computer program product comprising non-transitory computer-readable medium storing instructions executable by a process in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processor(s), a non-transitory computer readable medium storing a plurality of instructions executable by processors and a computer program product amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification Fig 5, [0122]; [0126]; [0132]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 1-7, 9-14 and 16-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 1, 8 and 15.  Therefore claims 1-7, 9-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al., U.S. Publication No. 2020/0145303 [hereinafter Benkreira], and further in view of Jilani et al., U.S. Patent No. 10,438,212 [hereinafter Jilani].

Referring to Claim 1, Benkreira teaches: 
A system for generating priorities for support tickets, the system comprising:
one or more processors (Benkreira, [0072]);
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to (Benkreira, [0072]-[0073]):
determine, by the machine learning model, content data, metadata, and context data for a communication associated with a support ticket, in response to receiving the communication 
convert the content data, the metadata, and the context data for the communication into a first impulse for a first channel and a second impulse for a second channel (Benkreira, [0016]), “information identifying self-support actions that the first user may perform in order to improve the position of the call of the first user in the support queue. In some implementations, the support platform may determine the self-support actions that the first user may perform based on the support issue of the first user, and may provide, to the user device, information identifying the determined self-support actions”; (Benkreira, [0100]), “…receiving information identifying one or more self-support actions performed by the user in relation to the support issue… may receive information identifying one or more self-support actions performed by the user in relation to the support issue…”.
Benkreira teaches training a machine learning model to determine respective weights for the different self-support actions and/or the time spent performing the different self-support actions (see par. 0034) and identifying and applying respective weights to self-support actions performed by the user, generating a score for the communication based the respective weights, and modifying the position of the communication in a support queue based on the score (see par. 0012), but Benkreira does not explicitly teach: 
train a machine learning model to determine content data, metadata, and context data for support ticket communications, in response to receiving the support ticket communications;
determine a first channel value based on a first type of conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event;
determine a second channel value based on a second type of conversion of the second impulse and any impulses for the second channel that are converted from the data that is determined for the support ticket event;
generate, using the first channel value and the second channel value, a priority for the support ticket; and 
output the priority.
However Jilani teaches: 
train a machine learning model to determine content data, metadata, and context data for support ticket communications, in response to receiving the support ticket communications (Jilani, [col. 4, ln. 12-37]), “The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated… A first part based on structured data… is used to predict the odds of escalation. A second part is based on unstructured data… The ticket escalation meter includes a dashboard/report that shows the status of each ticket on the escalation meter”; (Jilani, [col. 6, ln. 38-58]), “… multiple machine learning algorithms are trained on service desk data and take in the parameters of each open ticket in the service desk system and predict the odds of it being escalated…”; (Jilani, [col. 6, ln. 59-67]-[col. 7, ln. 1-10]), “…Comments/textual data are used to predict the escalation odds based on the text exchanged between ticket assignee (agent of the business organization) and the ticket requestor (customer). A group of multivariate machine learning algorithms for metric-based, rule-based 820, 
determine a first channel value based on a first type of conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event (Jilani, [col. 5, ln. 56-67]-[col. 6, ln. 1-18]), “a ticket can be assigned to a Category 1 at 120, can be changed to a Category 2 at 121…The categories can relate to a particular area or technology with which the ticket is associated… If the customer ticket changes categories one or more times during the life of the ticket, that could indicate that there is a problem in resolving the ticket, and could further indicate that there is a possibility that the ticket will be escalated…during the life of a ticket, the priority of the ticket can be changed from a Priority 3 at 130 to a Priority 2 at 131…If the priority is increasing during the life of the ticket, then that could be indicative of the possibility of an escalation of the ticket… FIG. 1 further illustrates how a ticket was initially assigned to Team 1 at 140, but thereafter got reassigned to Team 2 at 141, then to Team 3 at 142…multiple hops in the handling of a ticket indicate the possibility that the ticket could be escalated…”;  (Jilani, [col. 4, ln. 62-67]-[col. 5, ln. 1-2]), “any changes to the severity or priority level of a ticket during the life of the ticket can indicate the possibility of the ticket becoming escalated. That is, quite simply, if the severity level of a ticket is increased during the life of the ticket, then the chances that that ticket will be escalated is increased. Changes in the category to the ticket during the ticket life cycle can also indicate increased chances of ticket escalation”;

generate, using the first channel value and the second channel value, a priority for the support ticket (Jilani, [col. 10, ln. 27-33]), “value via a single value decomposition (SVD) process. These single values for all prior tickets can be plotted at 520 to identify any clusters in the prior ticket data. An SVD value can then be calculated for a current ticket, and plotted to determine its proximity to one or more clusters of prior ticket data. The current ticket can then be identified as likely to be escalated (1) or not likely to be escalated (0)”;
output the priority (Jilani, [col. 3, ln. 63-67]), “The ticket escalation meter or widget has the list of customer tickets sorted in descending order based on odds of escalation so that the administrators can identify the highest priority tickets”; (Jilani, [col. 4, ln. 35-37]), “The ticket escalation meter includes a dashboard/report that shows the status of each ticket on the escalation meter”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the machine learning and support queue elements in Benkreira to include the channel and priority limitations as taught by Jilani. The motivation for doing this would have been to improve the method of provide a support platform that utilizes machine learning with self-support actions to determine support queue positions for support calls in Benkreira (see par. 0012) to efficiently include the results of determines the likelihood percentage of an escalation of the ticket based on the sentiment analysis and/or text mining (see Jilani col. 2, ln. 2-4).

Referring to Claim 2, the combination of Benkreira in view of Jilani teaches the system of claim 1. Benkreira teaches training operation a machine learning model with historical self-support information associated with previously performed self-support actions for the resolution of a support issue (see par. 0035), but Benkreira does not explicitly teach: 
wherein the content data is associated with at least one of an impact of a problem associated with the support ticket, a scope of the problem, an entity affected by the problem, an urgency expressed for the problem, a category of the problem, a product associated with the problem. a request for a response to the communication, a reply improbability expressed in the communication, a communication time window, an expressed status of the support ticket, and an escalation indicator for the support ticket.
However Jilani teaches: 
wherein the content data is associated with at least one of an impact of a problem associated with the support ticket, a scope of the problem, an entity affected by the problem, an urgency expressed for the problem, a category of the problem, a product associated with the problem. a request for a response to the communication, a reply improbability expressed in the communication, a communication time window, an expressed status of the support ticket, and an escalation indicator for the support ticket (Jilani, [col. 4, ln. 13-23]), “… an artificial intelligence system built up on a model of machine learning algorithms… based on structured data like the… severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the historical self-support in Benkreira to include the content 

Referring to Claim 3, the combination of Benkreira in view of Jilani teaches the system of claim 1. Benkreira teaches training operation a machine learning model with historical self-support information associated with previously performed self-support actions for the resolution of a support issue (see par. 0035), but Benkreira does not explicitly teach:
wherein the metadata is associated with at least one of an author of the communication, a viewer of the communication, a time and direction of the communication, a customer account associated with the communication, and an expressed interest in the customer account.
However Jilani teaches: 
wherein the metadata is associated with at least one of an author of the communication, a viewer of the communication, a time and direction of the communication, a customer account associated with the communication, and an expressed interest in the customer account (Jilani, [col. 4, ln. 13-35]), “… an artificial intelligence system built up on a model of machine learning algorithms… based on structured data like the… customer's past history, agent's past history, and the agent's knowledge in the ticket category…A second part is based on unstructured data like text used for communication between the agent and the customer… the text exchanged between ticket assignee and the ticket requestor”.


Referring to Claim 4, the combination of Benkreira in view of Jilani teaches the system of claim 1. Benkreira further teaches: 
wherein the context data is associated with at least one of a time and an author of the communication relative to a time and an author of another communication which preceded the communication, a number of participants and a number of communications associated with the support ticket, roles and organizations associated with the participants, a history of a customer who created the communication, a historical response wait time associated with the customer, a historical product problem associated with the customer, historical statuses of support tickets associated with the customer, sales information associated with the customer, a contract status associated with the customer, a historical sentiment expressed by the customer, a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in the customer and viewed another support ticket that is similar to the support ticket (Benkreira, [0035]), “The historical self-support information may include information indicating difficulties associated with the self-support actions, time spent performing the self-support actions, results of performing the self-support actions (e.g., support issues resolved, almost resolved, not resolved, 

Referring to Claim 5, the combination of Benkreira in view of Jilani teaches the system of claim 1. Benkreira teaches self-support actions to determine support queue positions for support calls (see par. 0012), but Benkreira does not explicitly teach:
wherein at least one of the first channel and the second channel is associated with the support ticket and at least one of a current wait by a customer for support, a response time, an account history, a communication activity, participants associated with the communication activity, a scope of a problem, and an impact of the problem.
However Jilani teaches: 
wherein at least one of the first channel and the second channel is associated with the support ticket and at least one of a current wait by a customer for support, a response time, an account history, a communication activity, participants associated with the communication activity, a scope of a problem, and an impact of the problem (Jilani, [col. 6, ln. 10-14]), “a ticket was initially assigned to Team 1 at 140, but thereafter got reassigned to Team 2 at 141, then to Team 3 at 142, and then back to Team 1 at 143. These multiple hops in the handling of a ticket indicate the possibility that the ticket could be escalated”; (Jilani, [col. 5, ln. 56-67]), “a ticket can be assigned to a Category 1 at 120, can be changed to a Category 2 at 121…a first category can relate to software problems, a second category can relate to hardware problems, and a third category can relate to network problems. If the customer ticket changes categories one or more 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the support queue in Benkreira to include the channels as taught by Jilani. The motivation for doing this would have been to improve the method of provide a support platform that utilizes machine learning with self-support actions to determine support queue positions for support calls in Benkreira (see par. 0012) to efficiently include the results of monitoring the pending tickets (see Jilani col. 3, ln. 26).

Referring to Claim 8, Benkreira teaches: 
A computer-implemented method for generating priorities for support tickets, the computer-implemented method comprising (Benkreira, [0058]; [0134]):
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Benkreira teaches: 
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Benkreira, [0073]; [0076]), the program code including instructions to:
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 6, 7, 13, 14 and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benkreira et al., U.S. Publication No. 2020/0145303 [hereinafter Benkreira], in view of Jilani et al., U.S. Patent No. 10,438,212 [hereinafter Jilani], and further in view of McPartlan et al., U.S. Publication No. 2004/0054743 [hereinafter McPartlan]. 

Referring to Claim 6, the combination of Benkreira in view of Jilani teaches the system of claim 1. Benkreira teaches self-support actions to determine support queue positions for support calls (see par. 0012) and Jilani teaches a single value decomposition (SVD) indicating the likelihood that the ticket will be escalated (see col. 10, ln. 29-33), but the combination of Benkreira in view of Jilani does not explicitly teach:
 wherein the plurality of instructions further causes the processor to create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket;
wherein outputting the priority comprises outputting the score.
However McPartlan teaches: 
wherein the plurality of instructions further causes the processor to create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket (McPartlan, [0180]-[0181]), “prioritizing the waiting contacts for assignment to an agent, it evaluates the expression for each contact of the appropriate classification by calling the stored procedure associated with the BusinessValue attribute and multiplying the value returned by 0.2 for a Sales contact or 0.1 for 
wherein outputting the priority comprises outputting the score (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0180]-[0181]).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the support queue positions in Benkreira to include the score limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of provide a support platform that utilizes machine learning with self-support actions to determine support queue positions for support calls in Benkreira (see par. 0012) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056)

Referring to Claim 7, the combination of Benkreira in view of Jilani teaches the system of claim 1. Benkreira teaches self-support actions to determine support queue positions for 
wherein the plurality of instructions further causes the processor to create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket, 
wherein outputting the priority comprises outputting the adjusted priority to a corresponding at least one of the system user and the prospective viewer.
However McPartlan teaches: 
wherein the plurality of instructions further causes the processor to create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket (McPartlan, [0081]), “Information used to decided the appropriateness of an agent within the set is referred to as "agent attributes"… agents may be dedicated to one or more contact classifications. When an immediate assistance contact requests an agent, the dynamic ACD 241 searches for an appropriate agent from list 239 of available agents by filtering the agents against the contact classification and any requirements, and prioritizes the resulting agents according to their attributes…when an agent requests a contact, the waiting contact list 237 is filtered by classification and "agent requirements" (e.g., media type, territory) and prioritized according to contact attributes such as time in queue and business value”; (McPartlan, [0153]), “The Soft ACD determines the best match for the agent or contact by filtering the opposite list on 
wherein outputting the priority comprises outputting the adjusted priority to a corresponding at least one of the system user and the prospective viewer (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0180]-[0181]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the support queue positions in Benkreira to include the priority limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of provide a support platform that utilizes machine learning with self-support actions to determine support queue positions for support calls in Benkreira (see par. 0012) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056).

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Referring to Claim 20, the combination of Benkreira in view of Jilani teaches the computer program product of claim 15. 
wherein the program code includes further instructions to:
create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket  (McPartlan, [0180]-[0181]), “prioritizing the waiting contacts for assignment to an agent, it evaluates the expression for each contact of the appropriate classification by calling the stored procedure associated with the BusinessValue attribute and multiplying the value returned by 0.2 for a Sales contact or 0.1 for Support contact. The weighted business value of the contact is then added to the appropriately weighted values of the system defined attributes to calculation the priority for the contact…The Soft ACD can prioritize each agent/contact before deciding on the Appropriate match or alternately may employ an optimization scheme in which the first agent/contact that reaches a pre-determined priority value is chosen”;
create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the 
wherein outputting the priority comprises outputting at least one of the score and the adjusted priority to a corresponding at least one of the system user and the prospective viewer (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0180]-[0181]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartolini et al. (Modeling IT Support Organizations Using Multiple-Priority Queues) – A multiple-priority queuing model suited for the reenactment of IT support groups developed from the analysis of empirical evidence, as well as a powerful method to infer the model parameters. We applied our model to reenact the behavior of a real life IT support group with our Symian simulator. The results demonstrate that multiple-priority queuing models can reproduce real life IT support groups with a high degree of accuracy.

Stoertenbecker (US 20140164530 A1) – A method for engaging in cross-channel communication between an agent and a user of a contact center, the method including: engaging the user in a first communication session via a first communication channel; retrieving data associated with the first communication session in response to actuation of the link; and engaging the user in a second communication session via the second communication channel, wherein the second communication session is associated with the retrieved data associated with the first communication session.

Chang et al. (US 20100158236 A1) – A system for managing customer involvement with a contact center involves one or more monitoring applications monitors communications between individual customers and the center. Upon detection by one of the monitoring applications of an instance of unsuccessful or incomplete interaction between a customer and the contact center, session data determined during monitoring is used by the rules engine to determine contact center-initiated activity to be implemented to establish new communication with the customer to resolve issues related to the unsuccessful or incomplete interaction.

O’Connor et al. (US 20180068226 A1) – Aspects include engaging a user in a chat flow by a dialog system. A user sentiment associated with a system response provided by the dialog system as part of the chat flow is determined based on observation of the user. A next system response is rerouted from a planned sequence of the chat flow to a sentiment-based repair sequence to alter content delivered to the user based on a detected aspect of the user sentiment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624